Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are pending.


Election/Restrictions
Applicant's election with traverse of Species One (figure 3) in the reply filed on 10-27-2021 is acknowledged.  The traversal is on the ground(s) that claims 1-3 and 5-11 are generic to as least Species One and Species Two.  This is not found persuasive because claims 9 and 10 are clearly drawn solely to Species Two (and are not generic to Species One) due to claim 9 claiming that the first layer contacts the first surface of the main pole and claim 10 depending from claim 9.
Claims 9, 10, and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (U.S. 10,210,888).
As to claim 1, Li discloses a magnetic recording device (note figure 4B), comprising: a main pole 304 having a first surface 305 adjacent to a trailing gap, a second surface 308 adjacent to the first surface, a third surface 310 opposite the second surface, and a fourth surface 306 adjacent to a leading gap; a trailing shield 240 disposed adjacent to the trailing gap; and a side shield comprising a first layer 404 surrounding the first surface, the second surface, and the third surface of the main pole, and a second layer 402 surrounding the second surface and the third surface of the main pole.
The Examiner notes that the open nature of the claim language allows for the first and second layers of Li to surround additional surfaces of the main pole than claimed.
As to claim 2, Li discloses that the first layer comprises beta phase tungsten (P-W), Pt, or beta phase tantalum (P-Ta), and wherein the second layer comprises CoFe, Colr, NiFe, or a CoFeX alloy, where X=B, Ta, Re, or Ir (note column 4 – lines 43 to 50, column 7 – lines 2 to 7).
As to claim 4, the first and second layers of Li assist in recording (column 2 – lines 48 to 59) and extend between the main pole and the trailing shield and thus also read on the claimed energy assisted magnetic recording track between the main pole and trailing shield.

As to claims 6-8, the device includes a hot seed layer 241 that may comprise CoFeN or FeXN, where X includes at least one of Rh, Al, Ta, Zr, and Ti (column 4 – lines 40 to 42).
As to claim 11, the device may be part of a data storage device (note figure 1).

Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al (U.S. 10,157,632).
As to claim 1, Song discloses a magnetic recording device (note figure 8A), comprising: a main pole 220 having a first surface 604 adjacent to a trailing gap, a second surface 608 adjacent to the first surface, a third surface 610 opposite the second surface, and a fourth surface 606 adjacent to a leading gap; a trailing shield 240 disposed adjacent to the trailing gap; and a side shield comprising a first layer 504/802 surrounding the first surface, the second surface, and the third surface of the main pole, and a second layer 508 surrounding the second surface and the third surface of the main pole.
The Examiner notes that the open nature of the claim language allows for the first and second layers of Song to surround additional surfaces of the main pole than claimed.
As to claim 2, Song discloses that the first layer may be a heavy metal like beta phase tungsten and the second layer may be NiFe (note claims 11 and 12 of Song for example).
As to claim 3, Song discloses that the first heavy metal layer 504 may have a thickness of 4nm to 8nm (column 9 – lines 25) and the second layer may have a thickness of 3nm to 7nm (column 9 – line 13).
As to claim 4, the first and second layers of Li assist in recording (column 2 – line 56 to column 3 – line 12) and extend between the main pole and the trailing shield and thus also read 
As to claim 5, the trailing shield may be formed of NiFe (column 4 – lines 55 and 56).
As to claims 6 and 7, the device includes a hot seed layer 241.
As to claim 11, the device may be part of a data storage device (note figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Friday, November 5, 2021